Citation Nr: 1743790	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-47 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for degenerative joint disease (DJD) of the cervical spine, to include as secondary to service-connected disabilities.

2. Entitlement to an initial disability in excess of 10 percent prior to May 5, 2010, in excess of 20 percent prior to July 6, 2017, and in excess of 40 percent thereafter for degenerative disc disease (DDD) of the lumbar spine, L5-S1.

3. Entitlement to an initial disability rating in excess of 30 percent for unspecified depressive disorder. 


REPRESENTATION

Appellant represented by:	Jan Dils, attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1983 to November 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2008 and October 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In July 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In September 2016 and June 2017 the case was remanded for additional development. 


FINDING OF FACT

In a written statement received in September 2017, the Veteran's representative withdrew his appeal as to the matters of increased ratings for DDD of lumbar spine and unspecified depressive disorder and service connection for DJD of the cervical spine.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met with respect to the claims seeking increased ratings for DDD of lumbar spine and unspecified depressive disorder and service connection for DJD of the cervical spine; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction in any matter which under 38 U.S.C.A. § 511 (a) is subject to a decision by the Secretary.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative, and must be in writing or on the record at a hearing. 38 C.F.R. § 20.204 (c). 

By a statement received in September 2017, the Veteran's representative withdrew his appeal seeking increased ratings for DDD of lumbar spine and unspecified depressive disorder and service connection for DJD of the cervical spine.  Hence, there remain no allegations of error in fact or law for appellate consideration and, accordingly, the appeal must be dismissed.


ORDER

The appeals are dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


